Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 5/23/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-22 and 34-35 are pending in this Office Action. Claims 23-33 are previously cancelled. Claims 34-35 are newly added. Claims 1 and 12 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 1-22 and 34-35 have been fully considered but they are not persuasive.
Regarding the amended claims 1 and 12, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Ramer in view of Lerner explicitly teaches the features as the amended claims 1 and 12 per the rejection under 103(a).  Please see the mapping below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. application No. 16/881,744. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows: For example, the current application and the copending applications both are claiming “receiving an indication of a new user, having no associated content preferences; determining one or more user classes for the new user, each user class corresponding to a plurality of content preferences; selecting content corresponding to the content preferences of the determined one or more user classes for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes; and transmitting representations of the selected content for display as a fully populated content recommendations portion of an onboarding page”.  Therefore, they are common features and should not be patentable from one to another.

Instant application 16/881,747
16/881,744
Claim 1
A method of recommending content to new users, the method comprising: using control circuitry, receiving an indication of a new user, having no associated content preferences; determining one or more user classes for the new user, each user class corresponding to a plurality of content preferences; selecting content corresponding to the content preferences of the determined one or more user classes for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes; and transmitting representations of the selected content for display as a fully populated content recommendations portion of an onboarding page.
Claim 1
A computer-implemented method of recommending content to users in the absence of stored content preferences, the method comprising:  determining that a profile of a user does not have content preferences; using a machine learning model, selecting a cluster of content preferences, wherein the machine learning model is trained to produce an output of a cluster of content preferences based on inputs comprising content preferences of other users; selecting a set of content preferences within the selected cluster of content preferences; selecting content for recommendation to the user according to the select set of content preferences; and transmitting representations of the selected content for display as content recommendations for the user.

Claim 12
A system for recommending content to new users, the system comprising: a storage device; and control circuitry configured to: receive an indication of a new user; determine one or more user classes for the new user, having no associated content preferences, each user class corresponding to a plurality of content preferences; select content corresponding to the content preferences of the determined one or more user classes for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes; and transmit representations of the selected content for display as a fully populated content recommendations portion of an onboarding page.
Claim 13
A system for recommending content to users in the absence of stored content preferences, the system comprising: a storage device; and control circuitry configured to: determine that a profile of a user does not have content preferences; using a machine learning model, select a cluster of content preferences, wherein the machine learning model is trained to produce an output of a cluster of content preferences based on inputs comprising content preferences of other users; select a set of content preferences within the selected cluster of content preferences; select content for recommendation to the user according to the select set of content preferences; and transmit representations of the selected content for display as content recommendations for the user.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10, 12-13, 15-17, 21 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US Pub. No. 2011/0258049 A1), hereinafter “Ramer” in view of Lerner et al. (US Pub. No. 2018/0067641 A1), hereinafter “Lerner”.
Regarding claim 1, Ramer teaches a method of recommending content to new users (Ramer, See ABSTRACT), the method comprising: 
using control circuitry (Ramer, See [0391], The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory), receiving an indication of a new user, having no associated content preferences (Ramer, See [0183], A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users); 
determining one or more user classes for the new user, each user class corresponding to a plurality of content preferences (Ramer, See [0171], A collaborative filtering protocol generally involves the collection of preference data from a large group of users. This preference data may be analyzed statistically to identify subgroups, or characteristics of subgroup members, with similar preference profiles. Various weighted average, fuzzy logic, or other techniques may be used to summarize or model a preference subgroup, and a preference function may be created using the model/summary. This function may then be used to match new users to an appropriate preference subgroup); 
selecting content corresponding to the content preferences of the determined one or more user classes for the new user (Ramer, See [0462], A mobile communication facility 102 may receive a ranking for mobile content along with the mobile content such that the mobile communication facility 102 may use the ranking to determine if the mobile content should be presented. The determination may be based, at least in part, on user preferences regarding presentation of ranked mobile content); and 
transmitting representations of the selected content for display as a fully populated content recommendations portion of an onboarding page (Ramer, See [0462], The mobile content presentation resources (display resource, audio resource, and the like) of the mobile communication facility 102 as herein disclosed may evaluate any or all of the mobile content, the rankings, the metadata, user preferences, owner preferences and the like to make a determination of presentation) and does not explicitly disclose for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes.
However, Lerner teaches for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes (Lerner, See [0036]-[0038]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Ramer and Lerner because Lerner provides systems and methods of the present disclosure include a virtual wall having a plurality of media, as referred to as entries or media items. The system lays out the entries horizontally and vertically in the virtual wall. In the virtual wall, many carousels, or horizontal strips of pages, are stacked vertically, and gestures are detected to move vertically, from one horizontal strip to the next above or below. To navigate the display to the next carousel, the client device receives a user input to navigate between carousels, and transitions between the currently displayed media item to a media item in a different carousel. To navigate to the next media item within a carousel, the client device receives a user input to navigate between media items within a carousel, and transitions between the currently displayed media item and a next or previous media item within the carousel (Lerner, See ABSTRACT) can be utilized by Ramer to assign the similar preference for the same class of users.

Regarding claim 2, Ramer in view of Lerner further teaches the method of claim 1, wherein the onboarding page is a page displayed during or immediately after an onboarding process for the new user (Ramer, See [0394]). 
Regarding claim 4, Ramer in view of Lerner further teaches the method of claim 1, wherein the determining further comprises selecting one or more clusters of content preferences from among a plurality of clusters of content preferences, each cluster representing content preferences of users other than the new user, each cluster further representing one of the user classes (Ramer, See [0171]). 
Regarding claim 5, Ramer in view of Lerner further teaches the method of claim 4, wherein the plurality of clusters is determined according to a machine learning model having as input the content preferences of users other than the new user, and having as output the plurality of clusters (Ramer, See [1965]). 
Regarding claim 6, Ramer in view of Lerner further teaches the method of claim 5, wherein the machine learning model is one or more of an expectation maximization (EM) model, a k-means model, or a k-nearest neighbor model (Ramer, See [1965], the k-nearest neighbor algorithm may also be used). 
Regarding claim 10, Ramer in view of Lerner further teaches the method of claim 1, wherein the selected content is a first set of content, the method further comprising: receiving an indication of one or more content interactions performed by the new user; determining content preferences of the new user from the one or more content interactions; selecting a second set of content according to the determined content preferences, the second set of content being different at least in part from the first set of content; and transmitting representations of the second set of content for display as content recommendations (Ramer, See [0171], [0462] and [1471]). 
Regarding claim 34, Ramer in view of Lerner further teaches the method of claim 1, wherein selection of the hyperspace point includes determination that the hyperspace point is shared by at least two of the one or more user classes (Lerner, See [0036]-[0038]).

Regarding claim 12, Ramer teaches a system for recommending content to new users (Ramer, See ABSTRACT), the system comprising: 
a storage device (Ramer, See [0142], including removable storage devices); and 
control circuitry (Ramer, See [0391], The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory) configured to: 
receive an indication of a new user, having no associated content preferences (Ramer, See [0183], A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users); 
determine one or more user classes for the new user, each user class corresponding to a plurality of content preferences (Ramer, See [0171], A collaborative filtering protocol generally involves the collection of preference data from a large group of users. This preference data may be analyzed statistically to identify subgroups, or characteristics of subgroup members, with similar preference profiles. Various weighted average, fuzzy logic, or other techniques may be used to summarize or model a preference subgroup, and a preference function may be created using the model/summary. This function may then be used to match new users to an appropriate preference subgroup); 
select content corresponding to the content preferences of the determined one or more user classes for the new user (Ramer, See [0462], A mobile communication facility 102 may receive a ranking for mobile content along with the mobile content such that the mobile communication facility 102 may use the ranking to determine if the mobile content should be presented. The determination may be based, at least in part, on user preferences regarding presentation of ranked mobile content); and 
transmit representations of the selected content for display as a fully populated content recommendations portion of an onboarding page (Ramer, See [0462], The mobile content presentation resources (display resource, audio resource, and the like) of the mobile communication facility 102 as herein disclosed may evaluate any or all of the mobile content, the rankings, the metadata, user preferences, owner preferences and the like to make a determination of presentation) and does not explicitly disclose for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes.
However, Lerner teaches for the new user including selecting a hyperspace point within the clusters of content preferences for the one or more user classes based on the hyperspace point being randomly or pseudorandomly selected from points within the one or more user classes (Lerner, See [0036]-[0038]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Ramer and Lerner because Lerner provides systems and methods of the present disclosure include a virtual wall having a plurality of media, as referred to as entries or media items. The system lays out the entries horizontally and vertically in the virtual wall. In the virtual wall, many carousels, or horizontal strips of pages, are stacked vertically, and gestures are detected to move vertically, from one horizontal strip to the next above or below. To navigate the display to the next carousel, the client device receives a user input to navigate between carousels, and transitions between the currently displayed media item to a media item in a different carousel. To navigate to the next media item within a carousel, the client device receives a user input to navigate between media items within a carousel, and transitions between the currently displayed media item and a next or previous media item within the carousel (Lerner, See ABSTRACT) can be utilized by Ramer to assign the similar preference for the same class of users.

Regarding claims 13, 15-17, 21 and 35, the instant claims are system claims which correspond to the method claims 2, 4-6, 10 and 34 above, therefore they are rejected for the same reason as set forth above.

Claims 3, 11, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer in view of Lerner as applied to claims 1 and 12 above, and further in view of Gutta et al. (US Pub. No. 2003/0097196 A1) from IDS, hereinafter “Gutta”.
Regarding claim 3, Ramer in view of Lerner does not explicitly disclose the method of claim 1, wherein: the content recommendations page is a first content recommendations page displaying a first number of representations of content; and the first number of representations is equal to a second number of representations of a second content recommendations page for a user other than the new use.
However, Gutta teaches the method of claim 1, wherein: the content recommendations page is a first content recommendations page displaying a first number of representations of content; and the first number of representations is equal to a second number of representations of a second content recommendations page for a user other than the new user (Gutta, See [0029]-[0030] and Figures 1-3, wherein EPG can display with recommended content to be viewed by a stereotypical user).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Ramer and Lerner and Gutta because Gutta provides motivation to combine the references wherein user device interaction and requests are used to determine best content to suggest to new user for viewing.  All of the elements are known.  Combining the references would yield the instant claims wherein content is recommended for a new user based on user system interactions (Gutta, See [0033]).
Regarding claim 11, Ramer in view of Lerner and Gutta further teaches the method of claim 1, wherein the content preferences comprise preferences for one or more content genres (Gutta, See [0029], the title, genre and actors for each program are identified in fields 250). 

Regarding claims 14 and 22, the instant claims are system claims which correspond to the method claims 3 and 11 above, therefore they are rejected for the same reason as set forth above.

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer in view of Lerner as applied to claims 5 and 16 above, and further in view of Benzatti et al. (US Pub. No. 2019/0373331 A1) from IDS, hereinafter “Benzatti”.
Regarding claim 7, Ramer in view of Lerner does not explicitly disclose the method of claim 5, further comprising: for a set of the content preferences, dividing the set into a first subset of the content preferences and a second subset of the content preferences; training the machine learning model using the first subset of the content preferences; and testing the machine learning model using the second subset of the content preferences.
However, Benzatti teaches the method of claim 5, further comprising: for a set of the content preferences, dividing the set into a first subset of the content preferences and a second subset of the content preferences; training the machine learning model using the first subset of the content preferences; and testing the machine learning model using the second subset of the content preferences (Benzatti, See [0074], [0049], [0055] and Figures 1-3). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Ramer and Lerner and Benzatti because Benzatti provides motivation to combine the references wherein system generates content recommendations for multiple users using separate models, using affinity scores to filter content recommendations.  All of the elements are known.  Combining the references would yield the instant claims wherein system uses machine learning in order to filter content recommendations to present go a given user (Benzatti, See [0022]).  

Regarding claim 8, Ramer in view of Lerner and Benzatti further teaches the method of claim 7, wherein the dividing further comprises randomly or pseudorandomly dividing the set into the first subset and the second subset (Benzatti, See [0022], [0044] and Figures 1-3, wherein users are further grouped based on age or content selected referring to detected patterns and the like). 
Regarding claim 9, Ramer in view of Lerner and Benzatti further teaches the method of claim 7, further comprising, prior to the training, removing from the first subset ones of the content preferences corresponding to users having a highest number of ratings of content (Benzatti, See [0057], [0073] and Figures 1-3, wherein heuristic model is applied before machine learning wherein system takes into account the user’s propensity to access a plurality of content types and titles, and normalizer normalizes output). 

Regarding claims 18-20, the instant claims are system claims which correspond to the method claims 7-9 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168